NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50502

                 Plaintiff-Appellee,            D.C. No. 3:05-cr-00200-BEN

 v.
                                                MEMORANDUM*
DARCY PASCHALL,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Darcy Paschall appeals from the district court’s judgment and challenges the

six-month custodial sentence and 51-month term of supervision imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Paschall contends that the district court procedurally erred by failing to

respond to her nonfrivolous argument in favor of leniency. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there was none. The record reflects that the district court

considered Paschall’s argument and adequately explained its reasons for imposing

the sentence selected. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      Paschall also contends that the 51-month term of supervised release is

substantively unreasonable in light of the district court’s willingness to terminate

supervision in two years if Paschall remains violation-free. The district court did

not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The

term of supervised release is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, including

Paschall’s history of drug and alcohol abuse. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                     16-50502